EXHIBIT 10.1

[img1.jpg]


 

5 December, 2006

 

Mr. John Baile

 

 

LETTER OF ENGAGEMENT

 

This letter outlines the terms and conditions relating to your employment with
Caspian Services Inc., further detailed in the Employment Agreement attached
hereto.

 

1.

Position: Chief Financial Officer

 

2.

The position reports to: Chief Executive Officer

 

3.

The Effective Date (start date): To be confirmed (mid January)

 

4.

Upon completion of a 3 month probationary period the engagement term is
unlimited

 

5.

The post is based in Almaty (place of assignment), Kazakhstan, but extensive
travel within the region and overseas may be required.

 

6.

Home Base – UK or France - to be confirmed.

 

7.

Salary US $12,500.00 (fifteen thousand) per month equating to $150,000 per
annum.

 

8.

Republic of Kazakhstan (excludes any home base taxes or social payments) income
and social taxes will be paid by the Company.

 

9.

Feeding and accommodation costs whilst on work assignment outside Almaty will be
borne by the Company.

 

10.

Housing or appropriate housing allowance will be provided by the Company. The
allowance will not exceed $5,000 per month and be fully inclusive: utilities,
satellite TV, domestic staff, inter alia.

 

11.

The Company will be responsible for relocation costs, namely shipping one
shipment of personal effects from present location to Almaty and on retirement,
resignation or termination one shipment of personal effects from Almaty to the
UK or France. The Company will provide

 

Page 1 of 16

 

--------------------------------------------------------------------------------



additional furniture for Almaty rented accommodation up to $15,000 in value. The
furniture will remain the property of the Company.

 

12.

The Company will provide a dedicated vehicle and driver.

 

13.

School fees will be borne by the Company: 100% fees for Kazakhstan based
schooling. 50% fees for foreign based schooling.

 

14.

30 days vacation per annum. Company will provide two business class family round
trip airline tickets per annum.

 

15.

BUPA International family medical insurance will be provided by the Company. The
policy excludes the US.

 

16.

Stock option grant:

 

The number of options issued annually (on the anniversary of the Effective Date)
to Executive Employee shall be equal to the amount of the Executive Employee’s
annual salary divided by average bid price of the Company’s common stock, on
whichever exchange the Company’s common stock is then trading on, for the five
trading day period immediately preceding the anniversary date of employment with
the Company.

 

Options vest over 3 years, exercisable within 5 years of full vesting.

 

17.

At the Company’s discretion you may also be considered for other discretionary
stock option grants.

 

 

Yours sincerely,

For and behalf of Caspian Services Inc.

 

[img2.jpg]




Page 2 of 16

 

--------------------------------------------------------------------------------



 

 

Employment Agreement

 

Page 3 of 16

 

--------------------------------------------------------------------------------





LETTER OF ENGAGEMENT

1

Form of Agreement

5

Executive Employee Employment Agreement

5

Absences

5

Compassionate Leave

5

Medical Leave

5

Family Status

6

Married Status

6

Dependent Children

6

Children’s Educational Assistance

6

Eligibility

6

Educational Assistance

6

Housing and Transportation

7

Remuneration

7

Currency of Payment

7

Health Care Plan

8

Insurance Plans

8

Vacation

9

General

9

Vacation Days Accrual

9

Vacation Salary

9

Vacation Travel Entitlement

9

Relocation

11

Temporary living expenses

11

Relocation

11

Departures

11

Business Travel & Related Expenses

11

General

11

Travel Management

12

Travel Class

12

Miscellaneous

12

Entertainment

12

Expense Reports

12

Legal Fees and Governing Law

12

Legal Fees

12

Governing Law

13

Arbitration

13

Severance Plan and Stock Options Plan

13

Executive Employee Severance Agreement

13

Stock Option Grant

15

 

 

Page 4 of 16

 

--------------------------------------------------------------------------------



Form of Agreement

 

Executive Employee Employment Agreement

 

This Executive Employee Employment Agreement, is entered into by and between
Caspian Services Incorporated ("Company") incorporated under the laws of the
state of Nevada on July 14, 1998 and Mr. John Baile ("Executive Employee"),
effective the _______ day of ________ 2006 (the "Effective Date").

 

WHEREAS, Company is desirous of employing Executive Employee pursuant to the
terms and conditions and for the consideration set forth in this Agreement, and
Executive Employee is desirous of entering the employ of Company pursuant to
such terms and conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Executive Employee agree as follows:

 

Absences

 

Compassionate Leave

Executive Employee

In case of death of a direct relative (spouse, child, parent or a brother or
sister) of the

Executive Employee, Compassionate Leave of up to seven days is granted.
Remuneration continues

during this leave, and travel expenses (travel class as per vacation) for the
Executive Employee to

attend the funeral are reimbursed by Company.

Spouse

In case of the death of a direct relative (parent, or a brother or sister) of
the Executive Employee’s

spouse, travel expenses (travel class as per vacation) for the spouse to attend
the funeral

are reimbursed by Company.

 

Medical Leave

Any absence from work arising from temporary incapacity due to an accident or
illness is

considered as medical leave.

Under this condition, the Executive Employee will receive:

• 100% of remuneration for a maximum period of six months from the day of
interruption of work,

• 50% of remuneration for a maximum of six additional months.

 

In the event that employer liability insurance does not cover in full the above
specified twelve month remuneration period, the Company will compensate the
shortfall. After twelve months of continuous incapacity, the Company Insurance
Plan, if any, becomes operative.

Successive periods of medical leave separated by less than six months and
occurring within a twelve month period are added together and considered as one
continuous period of incapacity.

 

Page 5 of 16

 

--------------------------------------------------------------------------------



If required and when applicable, in-country Company accommodation continues to
be provided for the family.

Vacation does not accrue during the absence from work.

A medical certificate is required as an evidence of the Executive Employee’s
incapacity. The Company may require the Executive Employee to have a medical
examination at any time.

 

Family Status

 

The Family Status of the Executive Employee is defined as "Married". This can be
further categorized by the number of "Dependent Children", if any.

The Family Status is used in connection with policies and plans pertaining to
housing, transportation, health care, educational assistance, and vacation
travel.

 

Married Status

"Married Status" means the Executive Employee is legally married, and the spouse
and family live at the place of assignment.

 

Dependent Children

A “Dependent Child” is defined as one who is unmarried, unemployed, in the legal
custody

of the Executive Employee, under nineteen years of age and who lives with the
Executive Employee in a customary parent-child relationship.

In other cases, such as divorce or re-marriage, the Executive Employee is
encouraged to expose his

family situation to Senior Management who will consider each case on its own
merits.

In all cases, documentary evidence, such as birth certificates, legal custody
agreements,

proof of alimony payments, etc., are necessary for reimbursement of any
expenses.

 

Children’s Educational Assistance

 

Eligibility

The Company participates in schooling expenses under the following conditions:

Reimbursement applies to children in the legal custody of Executive Employees
under Married Status assigned outside their country of origin.

Reimbursement applies to Dependent Children. It covers that part of the school
year following the child's third birthday and is extended until the end of the
school year in which the child reaches eighteen.

 

Educational Assistance

Two cases are considered depending on the availability and the quality of the
local schooling and the age of the child:

1: Schooling facilities available and deemed adequate by Executive Employee at
place of assignment.

 

Page 6 of 16

 

--------------------------------------------------------------------------------



The Executive Employee's child is expected to attend these schools and the
Company will reimburse full (100%) all tuition and registration fees. Not
reimbursable are schoolbooks, school insurance, uniforms and transportation
costs.

 

2 : Schooling facilities not available or deemed inadequate at place of
assignment by Executive Employee.

Executive Employee is authorized to send his/her children outside the place of
assignment. In that instance, he/she will be reimbursed as per below:

 

- Fifty percent (50%) of the cost of tuition and registration fees. Not
reimbursable are school insurance, uniforms, schoolbooks the indirect school
expenses (room and board).

 

- one round-trip airfare, per calendar year, per child, at the most economic
rate, between the school and the Executive Employee's place of assignment,
provided the trip is actually taken. This trip is in addition to the travel
entitlement under "vacation" policy.

 

Housing and Transportation

 

The Company provides an allowance to Executive Employee to secure suitable and
appropriate accommodation for the Executive Employee and his/her immediate
family. The allowance will not exceed $5,000 per month and be fully inclusive:
utilities, satellite TV, domestic staff, inter alia.

The allowance will be reviewed by Company and Executive Employee for
appropriateness as and when the housing rental market or assignment location
changes.

 

The Company will provide additional furniture for the rented accommodation at
the assigned location up to $15,000 in value. The furniture will remain the
property of the Company.

 

Company will provide a dedicated driver and suitable vehicle for the term of
employment.

 

 

Remuneration

 

Currency of Payment

 

The salary for Executive Employee is expressed, and paid as below, in US dollars
through a dollar transfer according to the Executive Employee's written
instructions.

 

Salary is US $12,500.00 (twelve thousand five hundred) per month, equating to
$150,000 (one hundred and fifty thousand) per annum.

 

This amount is NET. The Republic of Kazakhstan (excludes any home base taxes or
social payments) income and social taxes will be paid by the Company.

 

Page 7 of 16

 

--------------------------------------------------------------------------------



Executive Employee's base salary may thereafter be increased from time to time
with the approval of the Board of Directors or its delegate, as applicable. Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Executive
Employee.

 

Feeding and accommodation costs whilst on work assignment outside place of
assignment will be borne by the Company.

 

While employed by Company, Executive Employee shall be allowed to participate,
on the same basis generally as other employees of Company, in all general
employee benefit plans and programs, including improvements or modifications of
the same, which on the Effective Date or thereafter are made available by
Company to all or substantially all of Company's similarly situated employees.
Such benefits, plans, and programs may include, without limitation, medical,
health, and dental care, life insurance, disability protection, and qualified
and non-qualified retirement plans. Except as specifically provided herein,
nothing in this Agreement is to be construed or interpreted to increase or alter
in any way the rights, participation, coverage, or benefits under such benefit
plans or programs than provided to similarly situated employees pursuant to the
terms and conditions of such benefit plans and programs. While employed by
Company, Executive Employee shall be eligible to receive awards under any plan
provided, however, that the foregoing shall not be construed as a guarantee with
respect to the type, amount or frequency of such awards, if any, such decisions
being solely within the discretion of the Company or its delegate, as
applicable.

 

Health Care Plan

 

BUPA International or equivalent.

 

The Health Care Plan covers the Executive Employees and their spouses and
dependent children.

The Company pays the full cost of the program.

 

The Plan provides comprehensive medical, dental, and vision care coverage. It
encourages prevention and offers the possibility of medical evacuation and
assistance services, 365 days a year, including off-duty and vacation periods.
Coverage is worldwide, except USA, and there are no restrictions on the choice
of doctors, laboratories, clinics, or hospitals as long as dealing with
recognized medical practitioners and institutions, which are pre-approved by the
health care provider.

 

Coverage begins on the Effective Date of hire. Executive Employees and their
spouses and dependent children are covered under this Plan from the first day of
their employment with the Company until 180 days after the day of termination or
until the day they start working for another Company which ever occurs first.

 

Eligible dependents include spouse, dependent unmarried children up to age
eighteen. There is no eligibility age limit for children who are physically or
mentally incapacitated before their eighteenth birthday. The Plan or Company
shall pay for a check-up a year for each insured person.

 

 

Page 8 of 16

 

--------------------------------------------------------------------------------



Insurance Plans

 

The Insurance Plan is designed to help Executive Employees and their dependents
meet the financial difficulties which could result from their permanent (partial
or total) disability, total work incapacity, or death.

 

Where the Company does not provide a dedicated Company Insurance Plan, the
Executive Employee will have the option to subscribe to a private insurance
policy to which the Company shall refund 50% of the cost of premiums of such
insurance plan.

 

Vacation

 

Vacation is intended to provide Executive Employee with the opportunity to take
paid leave away

from the place of assignment.

 

General

Management schedules vacation in advance, taking into account both the Executive
Employee's

wishes and work requirements.

Vacation starts on the first day the Executive Employee is not available for
work and ends on the day prior to returning to work. During this period any
normal weekend days (any Saturday and Sunday) are not included as vacation.

 

At the close of the calendar year Company and Executive Employee will agree
whether to pay off any unused vacation days or to roll over the amount of days
into to following year. Payment is at the discretion of the Company.

 

Vacation Days Accrual

 

Vacation days are accrued as follows:

2.5 days per calendar month

 

It is expected that Executive Employees will return to their home country for
vacation once during a

calendar year. Such a trip may require a significant amount of travel time.
Consequently,

two travel days are allowed - one for travel from the assigned location to the
home country,

and one for travel from the home country to the assignment location. The
following

rules govern the use of these two travel days:

- a maximum of 2 days is allowed per calendar year

- both days must be used on the same vacation trip

Vacation Salary

 

Vacation salary is paid at the current salary.

 

Page 9 of 16

 

--------------------------------------------------------------------------------



In case of termination of employment, prorated vacation is computed and paid in
the Executive Employee’s final paycheck.

 

Vacation Travel Entitlement

 

The Vacation Travel Entitlement is intended to cover the travel costs when an
Executive Employee,

his/her spouse and Dependent children return to the home country of the
Executive Employee for

vacation. Although the entitlement is computed on the basis of travel to the
Executive Employee’s country of origin, it may be used for travel to any
destination.

 

Period of validity:

Vacation travel entitlement will be assigned for the period beginning January 1
and ending

December 31. The entitlement has to be used within the allotted period. The
vacation travel

entitlement cannot be carried over to the next calendar year. Any outstanding
entitlement at

year-end is lost unless the Executive Employee is on vacation during the change
of the calendar year, in which case, upon return from vacation, expenses may be
claimed against outstanding

entitlement from the previous year.

 

Computation of Entitlement:

The allocated entitlement amount is based on the cost of two full fare business
class round trip air tickets per person from the assignment location to the home
base origin (as specified in the letter of employment) of the Executive Employee
as quoted by IATA, and confirmed by the Company (location closest international
airport to city of origin closest international airport). The Executive
Employee’s spouse and Dependent children residing in the assigned location are
included in the computation. In some cases, a Dependent Child (Children) may not
be residing in the assigned location because schooling facilities are either not
available or deemed inadequate at place of assignment. In these cases, the
entitlement for such a child (children) will be computed as though they were
residing in the assigned location.

 

For children, airlines quote the cost for the aforementioned ticket as follows:

-under 2 years of age charged 10% of adult rate,

-2-12 years of age charged 50% of adult rate

- above 12 years of age charged at adult rate.

 

The Company will maintain the same rules as the airlines.

If a portion of the trip requires ground travel, then this will be computed as
first class train

fare ("single" berth), or other equivalent transport.

 

Reimbursable Expenses

Any travel expenses related to vacation incurred by the Executive Employee,
his/her spouse and

dependent children may be claimed up to the allocated entitlement.

Reimbursable expenses are:

- Tickets for public transport - planes, trains, buses, etc.

- Excess luggage,

 

Miscellaneous travel expenses such as taxis, airport taxes, or meals and single
night of

hotel for transit purposes are reimbursed through expense reports, provided they
are

 

Page 10 of 16

 

--------------------------------------------------------------------------------



justified, reasonable and actually incurred. All other expenses are not
reimbursable.

 

Reimbursement procedure

The Executive Employee prepares an expense report respecting the following:

- expenses should be supported by an invoice or receipt. For public transport,
only

 

tickets must be provided.

- expenses should be less than three months old.

- although multiple trips may be made, no more than 2 expense reports may be

 

submitted each year.

 

Resignation / Termination

In the case of resignation or termination, all outstanding vacation travel
entitlements are

lost. If the Executive Employee resigns while on vacation, expenses will be
reimbursed up to a one-way economy ticket from place of assignment to City of
Origin.

 

DAYS OF REST

All Executive Employees are entitled to at least eight Days of Rest per month.
In a “normal” work-leisure cycle, this would be the local days off of the week.
It is intended that as far as possible, Days of Rest be taken in this “normal”
fashion, i.e. on a weekly basis.

 

Relocation

 

This section applies to the Executive Employee relocating to the assignment
location.

 

Temporary living expenses

The Company will reimburse, upon presentation of supporting documents, temporary
living

expenses (rental car, food and lodging) for Executive Employees and their
families while locating and settling into adequate housing in their new
assignment.

 

Relocation

The Company pays for the Executive Employee, his/her spouse and Dependent
children to travel to the assigned location.

The Company also pays for the shipping of personal effects to the assignment
location.

 

Departures

Redundancy / Termination

The Company pays for the Executive Employee, his/her spouse and Dependent
children to return to

the Executive Employee’s country of origin as per the rules stated in this
Section under ‘Vacation’.

The Company also pays for the shipping of personal effects back to the Executive
Employee’s

country of origin.

 

Page 11 of 16

 

--------------------------------------------------------------------------------



Lease cancellation

 

The Company will reimburse costs arising from the cancellation of an unexpired
lease

agreement on any rented accommodation at the sending location.

 

Business Travel & Related Expenses

 

This section applies to travel other than that pertaining to vacation or
relocation.

 

General

During the Term, Company shall pay or reimburse Executive Employee for all
actual, reasonable and customary expenses incurred by Executive Employee in the
course of his employment; including, but not limited to, travel, entertainment,
subscriptions and dues associated with Executive Employee's membership in
professional, business and civic organizations; provided that such expenses are
incurred and accounted for in accordance with Company's applicable policies and
procedures.

 

Travel Management

All business travel must be coordinated and approved through the Executive
Employee’s direct Manager.

 

Travel Class

Air

 

International outside flights

‹ 8 hours Economy class (i.e. to/from Europe), unless approved for upgrade by
CEO

› 8 hours Business class (i.e. Transatlantic)

 

Domestic flights – Business Class

 

Rail

First class, and, when applicable, a single sleeping berth.

 

Miscellaneous

Additional travel expenses such as taxis, airport fees, hotel and meals between
connecting flights are refunded by the Company provided they are actually
incurred and reasonable.

 

Entertainment

The main purpose of entertainment is to help improve customer relations.

For reimbursement of entertainment expenses, name, Company affiliation, job
title and the

 

Page 12 of 16

 

--------------------------------------------------------------------------------



purpose of the business entertainment should identify the guest.

 

Expense Reports

All requests for the reimbursement of expenses, whatever their nature, must be
made on

expense reports.

The Executive Employee prepares an expense report respecting the following:

- expenses should be supported by an invoice or receipt;

- expenses should be less than three months old

Expenses are reimbursed in US Dollars.

 

Legal Fees and Governing Law

Legal Fees

In the event of any dispute, each party shall bear without limitation its own
legal costs unless otherwise awarded in a ruling by a competent court or
tribunal.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
England, Company and Executive Employee agree that all disputes between the
parties shall be litigated only therein.

 

Arbitration

Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in England, or in such
other location as may be agreed to by Company and Executive Employee.

 

Severance Plan and Stock Options Plan

 

The Deferred Benefits package consists of the following plans:

- Severance Plans

- Stock Option Plan

 

Executive Employee Severance Agreement

 

Upon completion of a three month probationary period, the Executive Employee
shall be eligible for termination compensation and benefits described below when
terminated under the following conditions:

 

(a) The Executive Employee’s employment is Involuntarily Terminated or
Voluntarily Terminated;

 

Page 13 of 16

 

--------------------------------------------------------------------------------



 

(b) A Change in Control occurs with the result that the Executive Employee’s
employment is Involuntarily or Voluntarily Terminated within six (6) months
following the date of the Change in Control;

 

(c) A Change in Control occurs with the result that the Executive Employee’s
employment is Involuntarily or Voluntarily Terminated within six (6) months
prior to the date of the Change in Control; or

 

The Executive Employee shall not be eligible for the termination compensation
and benefits described below terminated under the following conditions:

 

 

(a)

The Executive Employee’s employment is Terminated for Cause

 

(b) The Executive Employee Resigns, except for reasons detailed under Voluntary
Termination.

 

 

Benefits Upon Termination. If the Executive Employee becomes eligible for
benefits under the above section, the Company shall pay or provide to the
Executive Employee the following compensation and benefits:

 

(a) Salary. The Executive Employee will continue to receive his current salary
for the two (2) month period following the Executive Employee’s date of
termination in the same manner as it was being paid as of the date of
termination. For purposes hereof, the Executive Employee’s “current salary”
shall be the highest rate in effect during the twelve-month period prior to the
Executive Employee’s termination.

 

(b) Stock Option Grant. The Executive Employee shall continue to participate in
the stock option grant during the six (6) month period following the Executive
Employee’s date of termination unless the Executive Employee commences
Employment prior to the end of the six (6) month period, in which case, such
participation shall end on the date of his new Employment. All of these stock
options will vest immediately.

 

(c)Restricted Stock Grants and Options. Except for termination due to Cause, or
when the Executive Employee resigns, except for reasons detailed under Voluntary
Termination, all outstanding restricted stock grants and options under any
Company stock plan that the Executive Employee holds on the date of his
termination shall continue to vest in accordance with the vesting schedule of
the applicable plan during the six (6) month period following the Executive
Employee’s date of termination unless the Executive Employee commences
Employment prior to the end of the six (6) month period, in which case, such
continued vesting shall end on the date of his new Employment.

 

 

Page 14 of 16

 

--------------------------------------------------------------------------------



Termination for Cause

 

 Cause shall mean:

(i) the Executive Employee’s material fraud, malfeasance, gross negligence, or
wilful misconduct with respect to business affairs of the Company that is
directly or materially harmful to the business or reputation of the Company or
any subsidiary of the Company, or

 

(ii) Executive Employee’s conviction of or failure to contest prosecution for a
felony or a crime involving moral turpitude.

 

A termination of Executive Employee for “Cause” based on clause (i) or (ii) of
the preceding sentences shall take effect thirty (30) days after the Company
gives written notice of such termination to Executive Employee specifying the
conduct deemed to qualify as Cause, unless Executive Employee shall, during such
30-day period, remedy the events or circumstances constituting cause to the
reasonable satisfaction of the Company.

 

Voluntary Termination shall mean termination of employment that is voluntary on
the part of the Executive Employee but is due to:

 

(i) a significant reduction of the Executive Employee’s responsibilities, title
or status resulting from a formal change in such title or status, or from the
assignment to the Executive Employee of any duties inconsistent with his title,
duties, or responsibilities;

 

(ii) a reduction in the Executive Employee’s compensation, remuneration or
benefits; or

 

(iii) a Company-required involuntary relocation of Executive Employee’s place of
residence or a significant increase in the Executive Employee’s travel
requirements.

 

A termination shall not be considered voluntary within the meaning of this
Agreement if such termination is the result of Cause, Disability, or death of
the Executive Employee.

 

Involuntary Termination shall mean termination of employment that is the
decision of the Company for reasons other than Cause.

 

Change in Control shall mean:

 

(i) An acquisition by any Person or Group wherein that Person or Group end up
beneficially owning fifty percent (50%) or more of the Company Shares
Outstanding or fifty percent (50%) or more of the combined voting power of the
Company. or

 

(ii) The approval of the shareholders of the Company of a reorganization,
merger, consolidation, complete liquidation, or dissolution of the Company, the
sale or disposition of all or substantially all of the assets of the Company or
any similar corporate transaction.

 

Stock Option Grant

 

The number of options issued annually (on the anniversary of the Effective Date)
to Executive Employee shall be equal to the amount of the Executive Employee’s
annual salary divided by average bid price of the Company’s common stock, on
whichever exchange the Company’s common stock is then trading on, for the five
trading day period immediately preceding the anniversary date of employment with
the Company. The exercise (or grant) price of the options shall be equal to the

 

Page 15 of 16

 

--------------------------------------------------------------------------------



average bid price of the Company’s common stock for the five trading day period
immediately preceding the anniversary date of employment with the Company.

 

Options vest over three years, exercisable within five years of full vesting.

 

 

Percentage of Shares

 

Number of Full Years

That May be Purchased

 

--------------------

---------------------

 

Less than

1 year

0%

 

1 year

33

 

2 years

67%

 

3 years

100%

 

At the Company’s discretion you will also be considered for additional
discretionary stock option grants determined by the Compensation Committee or in
the absence of a Compensation Committee the Board of Directors.

 

In witness hereof the parties hereto have executed this Agreement the day and
year above first written.

 

For Executive Employee

 

 

For Company

[img3.jpg]


 

Page 16 of 16

 

 